TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00542-CV


Marissa Guarin Gomez, Appellant

v.

Grant William Goode, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425th JUDICIAL DISTRICT
NO. 11-3720-F425, HONORABLE MARK J. SILVERSTONE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Counsel for appellant Marissa Guarin Gomez and appellee Grant William Goode,
pro se, have filed an "Agreed Motion to Vacate Trial Court's Judgment, Dismiss the Cause, and to
Dismiss the Appeal" in accordance with the parties' settlement agreement.
		In accordance with the parties' agreement, we vacate the trial court's judgment and
dismiss the cause.  See Tex. R. App. P. 43.2(e).

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Vacated and Dismissed
Filed:   September 20, 2012